Title: From James Madison to James Madison, Sr., 6 November 1792
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Philada. Novr. 6. 1792
I arrived here safe on thursday last. On enquiry I could learn nothing of Majr. Hite or Mr. Beale. I have since found that the latter was here; but he went off before I had an opportunity of seeing him. This failure makes me at a loss whether I shd. pursue the attempt to convey the articles you wished to go with Majr. Hite’s goods; look out for another conveyance; or postpone the sending them for the present. I have called at Mr. Leiper’s but without finding him at home. As soon as I get from him an acct. of your business in his hands I will communicate it. The Senate & House of Reps. both made quorums yesterday; and today recd. the President who opened the Session with a speech as usual. Nothing has come to hand from France of later date than is represented in the inclosed papers; to which is added a pamphlet just out which has given me a pretty full share of its misrepresentation of facts, and virulent abuse. The author has taken such pains to conceal himself, that he can only be guessed at.
I inclose Mr. Randolph’s answers to your queries. You will find that he does not view your situation in a very favorable light; and that he supposes it may be best for you to get rid of all that has been done in both suits, so as to begin again on better ground. My affectionate regards to my mother. Yr. dutiful son
Js. Madison Jr
